Citation Nr: 0029878	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  91-49 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to restoration to a 40 percent rating for 
residuals of a fracture of the cervical spine with arthritis 
and degenerative disc disease. 

3.  Entitlement to an increased rating for degenerative joint 
disease/degenerative disc disease, status-post fusion of C1-
2, with residuals of a fracture of the odontoid process, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left scapula, including degenerative joint 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active military duty from January 1959 
to September 1963.

In September 1963 the RO granted service connection for 
residuals of a fracture of the cervical spine and assigned a 
30 percent rating.  That rating remained in effect until 
1972.  In October 1972, the RO increased the 30 percent 
rating to 40 percent, effective February 14, 1972.  In May 
1974 a temporary and total rating was granted, effective from 
March 25, 1974, and effective May 1, 1974, the 40 percent 
rating was confirmed and continued.  In October 1984 the RO 
reduced the 40 percent rating to 30 percent effective January 
1, 1985.  The RO mailed notice of the decision to the veteran 
that same month.  In November 1984, the RO received notice of 
disagreement, and issued to the veteran a statement of the 
case, albeit addressing the matter as an increased rating 
claim.  The veteran filed a timely substantive appeal 
thereafter.  Because review of the evidence indicates that 
the veteran wanted to pursue a claim for entitlement to 
restoration of a 40 percent rating, and it appears as though 
the foregoing matter has not yet received appellate review, 
the Board of Veterans' Appeals (Board) finds that the issue 
of entitlement to restoration to a 40 percent rating for 
residuals of a fracture of the cervical spine with arthritis 
and degenerative disc disease has been properly developed for 
appellate review, and as such will be addressed below.

The other issues on appeal arise from a September 1990 rating 
decision in which the RO denied entitlement to service 
connection for degenerative joint disease of the lumbar spine 
and entitlement to increased disability ratings for the 
cervical spine and left shoulder.  The Board remanded the 
claims in 1992, 1995, and 1997.  Because they remain in a 
denied stance, they have been returned for appellate review.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran's 
degenerative joint disease of the lumbar spine is related to 
service or any events of service.

2.  By an October 1972 rating decision, the veteran's 
cervical spine disability was rated as 40 percent disabling. 

3.  Prior to 1984 the veteran maintained that his disability 
had worsened and that he was terminated from employment 
because of increased symptoms, such as popping, crepitation, 
and muscle spasm.  In 1974 a removal of the bone spur of the 
neck was accomplished and VA examination in 1984 revealed 
that the cervical spine disability was manifested by slight 
to moderate limitation of motion with moderate muscle spasm, 
slight atrophy, and decreased grip.  Muscle power, strength, 
and sensation were normal, and no evidence of tenderness was 
detected.  The veteran was employed and worked out regularly.

4.  The 1984 examination was full and complete, and showed 
material improvement of symptoms associated with the cervical 
spine disability. 

5.  Currently, the residuals of the status-post fusion of C1-
2 with degenerative joint disease/degenerative disc disease 
and residuals of a fracture of the odontoid process are 
manifested by forward tilt to 40 degrees, extension to 30 
degrees, lateral tilt to 20 degrees, and rotation to 45 
degrees with mild discomfort and without significant muscle 
tenderness.  The disability is productive of mild cervical 
radiculopathy.

6.  The residuals of a fracture of the left scapula with 
degenerative joint disease are manifested by flexion to 170 
degrees, extension to 40 degrees, full internal rotation, and 
external rotation within normal limits.  Pain on motion is 
not present.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the lumbar 
spine was not incurred in, aggravated by, or related to 
service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)).

2.  The criteria for restoration of a 40 percent disability 
evaluation for residuals of a fracture of the cervical spine 
with arthritis and degenerative disc disease have not been 
met.  38 C.F.R. §§ 3.105(e), 3.344(c), 4.71a, Diagnostic Code 
5293 (1984).

3.  The criteria for entitlement to a rating in excess of 30 
percent for residuals of a status-post fusion of C1-2 with 
degenerative joint disease/degenerative disc disease and 
residuals of a fracture of the odontoid process have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5293 (1999).

4.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of a fracture of the left scapula with 
degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.71a, Diagnostic Code 5010-5201 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran seeks entitlement to service connection for 
degenerative joint disease of the lumbar spine, entitlement 
to restoration to a 40 percent rating for residuals of a 
fracture of the cervical spine with arthritis and 
degenerative disc disease, and increased evaluations for his 
service-connected cervical spine and left shoulder 
disabilities.  The VA has a duty to assist the veteran in the 
development of evidence which supports his claims.  Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

For the restoration claim, the Board initially notes that it 
appears as though this matter was perfected for appeal in the 
mid-1980s and that a final appellate decision was never 
promulgated.  Since that time, the veteran has not referenced 
the claim.  While it appears as though it was perfected for 
appellate review as an increased rating claim, the Board 
notes that the veteran was apprised of applicable rating 
criteria and of reasons and bases as to why the criteria for 
a rating to 40 percent were not met.  Because of the aging 
nature of the claim and the completeness of the procedural 
development and evidence contained within, the Board finds 
that the adjudication of the claim at this time is not 
prejudicial to the veteran and serves to promote judicial 
efficiency.  See generally, Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Thus, no additional 
development for this claim is warranted.

Regarding the service connection and increased rating claims, 
as previously noted, the Board has remanded the veteran's 
case in 1992, 1995, and 1997.  Pursuant to those remands, 
additional medical reports and contemporaneous and thorough 
VA examinations were conducted in 1999.  See also 2000 VA 
addendum.  While the Board acknowledges the representative's 
request for a remand because the examination reports do not 
indicate that the veteran's claims folder had been reviewed, 
it notes that review of the October 1999 examination report 
shows that the veteran's medical history and clinical reports 
were reviewed, as they are discussed in detail within, and 
that the examiners consulted each other when ascertaining the 
severity of the veteran's disabilities.  Moreover, the 
clinical findings reported are complete and provide 
sufficient detail for the Board to equitably decide the 
veteran's appeal.  As such, the duty to assist has been 
fulfilled and further development is not warranted.   

Service Connection

The veteran seeks service connection for degenerative joint 
disease of the lumbar spine.  He, in essence, maintains that 
his lumbar spine disability is related to the 1961 in-service 
automobile accident.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for a chronic disease, including arthritis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The regulations state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The [VA] shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the [VA].  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, [VA] shall give the benefit of the doubt to the 
claimant.  Floyd D. Spence National Defense Authorization Act 
for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(b)).

After carefully reviewing and weighing the evidence of 
record, the Board finds that entitlement to service 
connection for degenerative joint disease of the lumbar spine 
is not warranted.  The probative and persuasive evidence does 
not show that the veteran's low back disability had its onset 
in service, manifested to a compensable degree within a year 
after service, or is related to any events of service.  

The service medical records show on enlistment examination in 
January 1959, clinical evaluation was normal.  Although in 
mid-1959 and late 1960 the veteran complained of low back 
pain and diagnoses of lumbosacral muscular spasm and 
lumbosacral strain were noted, on separation and reenlistment 
examination in June 1961, clinical evaluation was normal.  
The associated Report of Medical History indicates that the 
veteran had not had or was not known to have had arthritis or 
rheumatism, or any other bone, joint, or other deformity.  In 
1961 the veteran was involved in an automobile accident.  
However, the hospital reports do not show that he incurred 
any injuries of the lumbar spine.  Additionally, although 
complaints of back pain were documented in 1963, on discharge 
examination in January 1963 no reference to a lumbar spine 
disability was made, and the Report of Medical History 
remained silent in this respect.  The evidence does not show 
that the veteran's current low back disability had its onset 
in service or was aggravated by any events of service.  It 
also fails to show that any treatment received resulted in 
chronic disability.

The medical evidence also does not show that the veteran's 
degenerative joint disease of the lumbar spine manifested to 
a compensable degree within a year after service.  In fact, 
medical reports dated between 1961 to 1974 do not reference 
degenerative joint disease of the lumbar spine.  Further, 
although on VA examination in 1968 the veteran complained of 
pain of the left lumbosacral area with radiation, he added 
that he had never had any pain of his back before and stated 
that there was no reason to assume that the accident had 
caused the disorder. 

The probative and persuasive medical evidence of record does 
not establish that the veteran's disability is related to any 
events of service.  While private treatment reports dated 
from 1980 to 1985 document complaints of lumbar pain, in a 
January 1985 medical statement, G.G., M.D., reported that the 
veteran had trouble with his lower back and noted that it had 
been a problem since a 1974 slip and fall injury.  The 
physician also noted that the veteran had an old industrial 
claim for his back which was not currently open.  No 
reference to service was made.  In addition, except for the 
veteran's own historical recollections, not one of the 
outpatient treatment reports dated from 1990 to 1993 
references service or any events of service. 

The Board acknowledges that in January 1993, S.B., D.C., 
wrote that he began treating the veteran in 1982, and at that 
time, the veteran complained of low back pain.  The physician 
then discussed the veteran's medical history and concluded 
that his continuing problems were results of different 
injuries sustained from the 1961 automobile accident, 
resulting with the fractured C1 and fracture of the left 
shoulder blade.  In March 1995, the physician restated 
assertions made in 1993.  

However, when reviewing the veteran's service medical 
records, post-service treatment reports, and other medical 
evidence of record, the Board finds that the foregoing 
medical opinion is insufficient to establish service 
connection.  As previously discussed, even though the veteran 
complained of low back pain and received treatment, the 
service medical records do not show that any treatment 
received resulted in chronic disability, and the post-service 
medical evidence shows that the veteran initially complained 
of low back pain several years after service.  Moreover, on 
VA examination in May 1995 the examiner recorded a diagnosis 
of lower back pain and concluded that the disability was not 
related to the veteran's 1961 in-service motor vehicle 
accident.  A VA examiner in October 1999 also noted that the 
veteran had intermittent radicular symptoms accompanying his 
lower back pain, which he suspected were related to aging and 
degenerative joint disease, as well as obesity.  The examiner 
opined that it was less likely than not that the veteran's 
lower back symptoms were related to his motor vehicle 
accident.  The physician added that the veteran had similar 
symptoms which existed prior to the accident and this problem 
did not appear to have worsened immediately after the 
accident.  Although noting that the veteran had similar 
symptoms prior to the 1961 accident, he did not relate the 
veteran's current disability to any treatment received in 
service.  Given the foregoing, the Board finds that the 
objective evidence of record in conjunction with the medical 
opinions rendered in 1995 and 1999 are more probative than 
the opinions rendered by S.B., D.C., in 1993 and 1995.  Owens 
v. Brown, 7 Vet. App. 429 (1995); Curry v. Brown, 
7 Vet. App. 59 (1994).  Thus, the probative and persuasive 
evidence does not show that the veteran's current low back 
disability is related to any events of service.  

Finally, the Board acknowledges the veteran's assertions 
presented on appeal, as well as testimony furnished in April 
1993.  However, the veteran, as a lay person, is not 
competent to relate his current low back disability to 
service.  Without competent medical evidence to substantiate 
his contentions, service connection cannot be established.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case 
the evidence preponderates against the claim, and is not in 
equipoise.  The appeal is denied.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309; Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107).


Restoration

Service medical records show that the veteran sustained a 
fracture of the odontoid process of the axis in 1961 during 
an automobile accident, and underwent a fusion of C1-C2 in 
1962.  The veteran was medically discharged in 1963.

On VA examination in August 1963, the veteran reported 
stiffness and occasional headaches.  Orthopedic examination 
was within normal limits except for flexion to about 90 
percent, rotation to the right and lateral bending to the 
right each to about 80 percent, and mild stiffness at maximum 
range of motion.  Evidence of pain, crepitation, muscle 
spasm, atrophy, or tenderness was not present.  X-rays 
revealed a bony fusion between C1 and C2; the spinous 
processes were fused with a wire suture; the posterior 
alignment of the cervical vertebral bodies appeared normal as 
well as the body heights and intervertebral spaces; there 
were minimal sclerotic changes about the posterior surfaces 
of the cervical vertebral bodies; the neural foramina were 
not well visualized of the right; and the alignment of C1 and 
C2 appeared excellent.  The diagnosis was nonunion of 
fracture, odontoid process, with spinal fusion C-1 to C-2.

In September 1963 the RO granted service connection for 
residuals of a fracture of the cervical spine and assigned a 
30 percent rating.  

At VA examination in August 1968, symptoms of decreased range 
of motion of the neck with tight muscles, aggravated by 
prolonged work and fatigue were reported.  Orthopedic 
examination was entirely within normal limits, except for 
flexion to 20 degrees (30 degrees normal), bilateral lateral 
flexion to 20 degrees (40 degrees normal), and right rotation 
and bilateral lateral rotation to 20 degrees (30 degrees 
normal).  There was no muscle spasm, paravertebral 
tenderness, or atrophy.  X-ray findings remained essentially 
unchanged from 1963.  The diagnosis was residual of fracture 
of the odontoid process of the cervical spine.

A May 1972 private medical statement shows the veteran had 
good range of motion of the cervical spine with grating, 
crepitation, and tenderness of the mid portion of the 
cervical spine and paravertebral areas.  The medial scapular 
angles of the neck webbed also.  Downward pressure of the 
head increased pain and traction caused no change.  Reflexes 
of the upper extremity were normal, as well as strength and 
sensation.  X-rays revealed an encircling wire, solid fusion 
of the C-1 and C-2, and a spur projecting downward near the 
spinous processes of C-4 and C-5 in flexion, but moving away 
on extension.  Chronic cervical spondylosis with fusion was 
noted.

On VA examination in August 1972, the veteran's subjective 
complaints included discomfort of the neck with popping, 
crepitation, headaches, and intrascapular muscle spasm.  
Range of motion was adequate passively although minimal when 
subjectively performed.  The veteran explained that popping 
limited motion.  For the upper extremities, muscle strength 
was within normal limits and equal, deep tendon reflexes were 
equal and good bilaterally, and the skin and vibratory sense 
were normal.  X-rays revealed interspinous fixation with wire 
suture and fusion of C1 and C2; an overgrowth of the fused 
spinous component with slight narrowing of the intervertebral 
disc and hypertrophic changes at C6 level with moderately 
severe degenerative arthritic changes of the lateral masses 
of the left of the lower cervical region.  The impressions 
were residuals of a vertebra fracture of the upper cervical; 
bony hypertrophic overgrowth of C1-2, postoperatively; 
degenerative disease with arthritis of the spine, cervical 
and lower lateral masses; and degenerative disc disease of 
the intervertebral space of cervical 6.  

In October 1972, the RO increased the 30 percent rating to 40 
percent, effective February 14, 1972, under Diagnostic Codes 
5285, 5287, and 5293.  The RO reasoned that the veteran 
stated that his disability had worsened and that he had been 
terminated from employment because of the disability.  A 
private medical report revealed chronic cervical spondylosis 
due to his neck injury and recommended that the spur on the 
fusion mass be surgically removed.  Additionally VA 
examination noted complaints of pain of the neck, shoulders, 
arms, and headaches.  Complaints of crepitation and spasm of 
the intrascapular muscles were noted as well.  

In March 1974 the veteran underwent an excision of the bone 
spur from the area of the C-1, C-2 fusion mass.  
Postoperatively the veteran did well and was discharged the 
next day.  

In May 1974 a temporary and total rating was granted 
effective March 25, 1974, and effective May 1, 1974, the 40 
percent rating was continued.  

VA outpatient treatment reports dated in 1982 show although 
the veteran continued to receive treatment for cervical pain, 
including physical therapy, he had decreased cervical pain 
and increased range of motion.  Otherwise, the reports show 
complaints of pain unrelated to the cervical spine 
disability.

At VA examination in May 1983, the veteran stated he still 
had pain of the left side of the neck, radiating down into 
the suprascapular area with upper extremity discomfort.  
Although the veteran stated that he had used a transcutaneous 
electrical nerve stimulation unit without much relief, 
forward flexion was to 70 degrees with extension to 20 
degrees, bilateral lateral bending to 20 degrees, and 
bilateral rotation to 20 degrees.  There was no tenderness or 
muscle spasm.  Examination of the upper extremities showed 
full range of motion.  The left upper arm and left forearm 
were 1/4 of an inch (smaller) than their mates, and 
neurological evaluation showed an absent left biceps reflex.  
Otherwise, sensation was intact, muscle power was normal, and 
grip reading was 105 of the right and 103 of the left.  X-ray 
findings remained unchanged except a 5 millimeter widening 
between the anterior arch of C1 and the odontoid.  No 
degenerative spurring was seen.  The diagnosis was 
postoperative cervical fusion for fracture of the cervical 
spine, with arthritis.  

A VA examination was conducted in September 1984.  Continued 
complaints of pain of the left lateral aspect of the neck and 
left trapezius area were documented.  Examination revealed 
moderate left trapezius muscle spasm.  Forward flexion was 
carried out to 70 degrees with 10 degrees of extension, 20 
degrees of bilateral lateral bending, and 30 degrees of 
rotation on the right and 10 degrees of rotation on the left.  
There was no tenderness.  On examination of the upper 
extremities, the right arm and forearm were 1/4 of an inch 
smaller than on the left.  Neurologically, he was intact.  
Grip reading was 112 on the right and 121 on the left.  
Strength was considerable.  The veteran attributed his 
strength to the fact that he performed manual work and worked 
out.  The diagnosis was post-operative cervical fusion for 
cervical spine fracture with residual.  

In October 1984 the RO reduced the 40 percent rating to 30 
percent effective January 1, 1985.  The RO found that the 
veteran moved the neck about normally without tenderness and 
reiterated range of motion tests, neurological findings and 
grip-reading tests reported on examination in 1984.  It was 
also noted that the veteran attributed his strength, which 
was considerable, to the fact that he performed manual work 
and worked out regularly.

In the matter at hand, the veteran asserts that his cervical 
spine disability had not decreased in severity in 1984 and 
that his 40 percent rating should not have been decreased to 
30 percent.  At the outset, the Board notes that in 1984 the 
due process considerations of 38 C.F.R. § 3.105(e) (1984) 
were satisfied.  It also notes that review of the evidence 
shows that the reduction to a 30 percent rating was 
appropriate and consistent with applicable governing 
regulations in extant at that time.  38 C.F.R. § 3.344 
(1984). 

Under 38 C.F.R. § 3.344(c), the pertinent disability rating 
must have continued for 5 years or more before the criteria 
in paragraphs (a) and (b) of that section become applicable.  
See generally 38 C.F.R. § 3.344.  In this case, although the 
assigned 40 percent rating had been in effect for the 
sufficient amount of time, the evidence shows that the 
medical examination on which the veteran's disability rating 
reduction was based was full and complete and in conjunction 
with VA outpatient treatment reports received in 1982 
demonstrated material improvement of the veteran's disorder 
that was reasonably certain to be maintained.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The October 1984 rating action indicates that the rating 
reduction was primarily based on the VA examination conducted 
in September 1984.  That examination report shows that the 
veteran's complaints were addressed and that laboratory, 
neurological and musculoskeletal clinical findings were 
sufficiently detailed.  Thus, the examination report is full 
and complete.  The examination report also shows that the 
veteran's sustained material improvement of the cervical 
spine disability and the reduction to 30 percent was proper.  
In 1972 a 40 percent rating was assigned based on positive 
findings of crepitation, grating, and increased pain, 
tenderness, and spasm.  The veteran was also terminated from 
employment as a result of his symptoms.  However, although 
complaints of moderate muscle spasm and pain were noted in 
1984, unlike in 1972, there was no tenderness, the veteran 
was neurologically intact, and strength was considerable.  
The veteran also noted that he worked in manual labor and 
worked out regularly.  Further, VA outpatient treatment 
reports in 1982 noted symptoms of decreased pain with 
increased range of motion. 

The 1984 clinical findings also show that the criteria 
required for a 40 percent rating were not met.  As previously 
noted, when assigning the 40 percent evaluation the RO 
considered Diagnostic Code 5285.  That rating provision 
provides that a 100 percent evaluation is warranted for a 
vertebra fracture with cord involvement and the veteran is 
bedridden or requires long leg braces.  With lesser 
involvement rate for limited motion and nerve paralysis 
special monthly compensation should be considered.  A 
vertebra fracture without cord involvement but with abnormal 
mobility which requires a neck brace (jury mast) warrants a 
60 percent evaluation.  In other cases rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  This 
provision also provides that ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  Although limitation 
of motion and muscle spasm were present, the medical evidence 
shows that the veteran's limitation of motion was no more 
than moderate, see 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(allowing a 20 percent rating for moderate limitation of 
motion of the cervical spine).  The 20 percent rating with an 
additional 10 percent for demonstrable deformity of the 
vertebral body equals 30 percent.

The RO also considered Diagnostic Code 5287, which provides 
that favorable cervical ankylosis warrants a 30 percent 
rating and unfavorable ankylosis warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5287.  
Although the veteran is status post fusion of C1-C2, clinical 
findings are completely devoid of evidence illustrative of 
unfavorable ankylosis.  X-rays findings throughout show 
normal alignment of the spine.  Thus, the criteria for a 40 
percent rating in this respect were not met.

Finally, the RO considered Diagnostic Code 5293, providing 
that severe symptoms with recurring attacks and intermittent 
relief are rated at 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In 1984 despite the veteran's 
complaints of pain and the positive findings of moderate 
muscle spasm and limitation of motion, the veteran was 
neurologically intact with considerable strength.  No 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was noted.  The 
veteran did not complain of symptoms such as popping, 
crepitation, discomfort, and headaches, as previously 
reported on examination in 1972.  He stated that he was 
employed and that he worked out regularly which aided his 
strength.  

At this time, the Board acknowledges that although current 
case law would have required the consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (functional impairment which 
interferes with lifestyle and employment activities and 
supported by adequate pathology is recognized as resulting in 
disability.), as well as 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
in 1984 the foregoing mandate was not well defined.  This 
duty only became clear after there was judicial review of 
VA's procedures.  See Tetro v. Gober, No. 97-1192 (U.S. Vet. 
App. Sept. 6, 2000) at slip. op. page 14.  Thus, 
consideration of entitlement to an increased rating in this 
regard is not warranted.  

Given the foregoing, the Board concludes that the evidence of 
record at the time of the rating reduction showed material 
improvement in the veteran's disability, and as such, the 40 
percent evaluation was properly reduced to 30 percent.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c).  The appeal is 
denied. 

Increased Rating

General Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When evaluating the veteran's disabilities, the elements to 
be considered primarily include the history of the injury and 
reduction in the joint's normal excursion of movement on 
different planes.  38 C.F.R. § 4.41, 4.45.  Factors such as 
less movement than normal, more movement than normal, 
weakened movement, incoordination, and pain on movement, 
swelling, or instability, must be considered.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.  38 C.F.R. § 4.40.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, associated with the veteran's 
disabilities are also for consideration.  38 C.F.R. §§ 4.10, 
4.40, 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
cervical and shoulder disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue other than those discussed above (hereby 
incorporated by reference) and below.

Cervical Spine

The veteran's cervical spine disability is currently rated as 
30 percent disabling.  He asserts that an increased rating is 
warranted due to pain, stiffness, and decreased range of 
motion.  

Under Diagnostic Code 5290, entitlement to an increased 
rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  That regulation provides that slight limitation of the 
cervical spine warrants a 10 percent evaluation and moderate 
limitation of motion of the cervical spine warrants a 20 
percent evaluation and severe limitation of motion warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  In this case, the veteran's limitation of motion is no 
more than moderate.  In 1991 range of motion of the neck on 
flexion and extension were normal, although lateral movement 
was limited to less than 20 percent bilaterally.  In 1995, 
flexion was full with limited extension and very limited 
lateral rotation and lateral bending.  In 1999, flexion was 
to 45 degrees, with extension to 30 degrees, right lateral 
rotation to 70 degrees and left lateral rotation to 60 
degrees to, and bilateral lateral rotation to 40 degrees.  In 
addition, although pain, tenderness, and some decreased 
sensation is present.  The veteran's disability picture does 
not warrant an increased rating under DeLuca.  In spite of 
the veteran's complaints and the positive findings of record, 
muscle strength remained 5/5 throughout and evidence of 
increased neurological impairment was not demonstrated in 
1991 and 1995.  Recent examination also shows no significant 
tenderness, definite numbness to touch, intrinsic wasting or 
weakness, and muscle strength was 5 throughout except for 5- 
of the triceps.  Thus, the veteran's limitation of motion 
warrants no more than a 20 percent rating.  Under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285, a 10 
percent rating for the veteran's vertebral deformity is 
warranted.  Thus, the 30 percent rating is appropriate.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5290, 5285.

The requisite criteria for entitlement to a rating in excess 
of 30 percent are not met under Diagnostic Code 5293 either.  
The veteran's disability is not productive of severe symptoms 
with recurring attacks and intermittent relief or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  At VA 
examination in 1991, although the impression was status post 
fusion C1-C2 and bone removal with severe neck pain with 
significant decrease in the range of motion and decreased 
pinprick sensation of the medial nerve distribution of the 
left upper extremity, objective evaluation revealed no 
palpable tenderness of the neck, and normal reflexes and 
motor strength of the upper extremities.  EMG interpretation 
was normal.  On VA examination in May 1995, strength of the 
upper extremities remained normal at 5/5 with normal 
sensation in C5 through T1 distribution.  Additionally, 
recent examination revealed no pain or discomfort or other 
neurologic symptoms upon superficial and deep palpation of 
the cervical region.  Neurological examination demonstrated 
muscular strength to 5 throughout, except for 5- of the 
triceps.  Findings revealed no significant muscle tenderness 
of the neck, around the shoulder girdle posteriorly, over the 
lateral or anterior shoulders, or at the acromioclavicular 
joints of the shoulders.  No definite numbness on light touch 
of the shoulders, arms, forearms, or hands was present 
either.  Grip strength was excellent of both hands and no 
intrinsic wasting or weakness of the intrinsic muscles of the 
hands was noted.  Tenderness of the ulnar nerve of either 
elbow was not present and biceps and triceps jerks were 
elicited.  The examiner noted that the cervical spine was 
stable but the veteran had minor limitation of range of 
motion without symptoms of radiculopathy of either arm or 
hand, or evidence of ulnar neuropathy.  The veteran's 
findings were only suggestive of mild cervical radiculopathy 
between C-5 and C-7 and possibly C-8.  Given the foregoing, 
the evidence establishes that the requisite criteria for an 
increased rating in excess of 30 percent under the provision 
of Diagnostic Code 5293 are not met.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293.

It is acknowledged that on recent examination, the examiner 
stated that subtle reflex asymmetry which was not 
inconsistent with an intermittently symptomatic radiculopathy 
involving the lower left cervical region.  The examiner also 
stated that the combined neurologic conditions result in 
compromise of muscle movement due to a combination of pain 
and intrinsic and breakaway weakness.  With disuse and 
deconditioning, fatigability may be a consequence as well.  A 
combination of these problems and his peripheral neuropathy 
may also lead to limb incoordination, though this was not a 
primary complaint at this time.  But, as previously noted, 
the veteran's disability picture does not warrant an 
increased rating under DeLuca.  In spite of the veteran's 
complaints and the positive findings of record, muscle 
strength remained 5/5 throughout without evidence of 
increased neurological impairment between 1991 and 1995, and 
recent clinical finding continue to show no significant 
tenderness, definite numbness to touch, intrinsic wasting or 
weakness, and that muscle strength is 5 throughout except for 
5- of the triceps.  Thus, an increased rating in light of 
DeLuca is not warranted.  

The Board has also considered the provisions of Diagnostic 
Code 5287.  But the requisite criteria for an increased 
rating in this respect are not met either.  The veteran's 
status post C1-C2 fusion is acknowledged, and Diagnostic Code 
5287 provides that favorable cervical ankylosis warrants a 30 
percent rating and unfavorable ankylosis warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5287.  
However, in this case, there is no evidence of record showing 
that the veteran's cervical fusion is unfavorable.  The 
veteran, by history and currently, has had and continues to 
have normal spinal alignment.  Thus, entitlement to an 
increased rating in this regard is not warranted.    

The veteran's symptoms and manifestations of the cervical 
spine disability may be appropriately rated under the above 
discussed diagnostic codes.  However, because an evaluation 
of the same manifestations under different diagnoses is to be 
avoided and the same symptomatology for a particular disorder 
should not be evaluated under more than one Diagnostic Code, 
the veteran cannot receive separate evaluations for 
disability of the muscles, nerves, and joints associated with 
the cervical spine disability.  To do such would constitute 
pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  In this case, the evidence preponderates 
against the veteran's claim, and as such, the appeal is 
denied.  38 C.F.R. § 4.3.  

Left Shoulder

The veteran seeks a rating in excess of 10 percent for his 
residuals of a fracture of the left scapula with degenerative 
joint disease.  However, review of the evidence shows that 
the current rating is appropriate.  It is initially noted 
that the veteran is primarily right-handed, although he is 
also ambidextrous.  

Applicable regulation provides that arthritis due to trauma 
and substantiated by X-ray findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbation warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Limitation of motion of the arm of the minor extremity at the 
shoulder level and midway between the side and shoulder level 
is rated at 20 percent, and limitation of motion to 25 
degrees from the side is rated at 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

Other applicable schedular provisions for the shoulder and 
arm of the minor extremity require, at a minimum, associated 
malunion of the clavicle or scapula, which warrants a 10 
percent evaluation.  Nonunion of the clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula, 
malunion of the humerus causing moderate or marked deformity, 
or recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at the shoulder level or with frequent episodes and guarding 
of all movements, warrant a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5202, 5203 (1999).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In this case, the veteran's disability picture does not more 
nearly approximate the criteria required for a rating in 
excess of 10 percent.  Although X-ray studies in 1991 and 
1995 note mild degenerative changes of the left shoulder and 
that there appeared to be some separation of the acromion and 
the distal clavicle, suggesting previous acromioclavicular 
separation, recent examination shows no evidence of malunion, 
nonunion, or recurrent dislocation of the left shoulder.  
Nonetheless, even if assuming that findings indicate nonunion 
of the clavicle, applicable regulation provides that nonunion 
of the clavicle or scapula without loss movement warrants a 
10 percent evaluation.  Thus, the criteria for entitlement to 
an increased rating still are not met.  Additionally, 
clinical findings throughout show no evidence of nonunion 
with loose movement, or dislocation of the clavicle or 
scapula.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5203.  
Further, the evidence does not show that the veteran has any 
malunion impairment of the humerus with marked or moderate 
deformity.  38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 
5202.  

The evidence also does not show limitation of motion to a 
compensable degree.  38 C.F.R. §§ 4.7, 4.31, 4.71a, 
Diagnostic Code 5201.  The veteran's residuals of a fracture 
of the left scapula are only manifested by slight limitation 
of motion with pain due to mild degenerative joint disease.  
In March 1991 while abduction was limited to 170 degrees, 
flexion and extension were normal.  See 38 C.F.R. Plate I 
(1999).  VA outpatient treatment reports dated from 1990 to 
1992 show complaints of shoulder pain, although clinical 
findings remained normal.  Additionally, at his personal 
hearing in April 1993, the veteran testified that the had 
fairly good range of motion of the left shoulder although he 
took sitz baths to relax when he had extreme chronic pain.  
Although on VA examination in May 1995, a diagnosis of status 
post left scapular fracture with significant residual 
impairment was reported and findings showed flexion to 170 
degrees with abduction to 60 degrees, internal rotation to 
the T12 region, and external rotation to 40 degrees, on 
recent examination, forward flexion was to 170 degrees and 
extension was full to 40 degrees with full abduction and 
internal rotation, so that the thumbs were between the 
shoulder blades.  Additionally, external rotation was to 
about 40 degrees, which was within normal limits bilaterally.  
No pain on active or passive range of motion was noted.  See 
March 2000 addendum.  Given the foregoing, the criteria for 
entitlement to an increased rating based on limitation of 
motion of the left (minor) arm are not met.  
38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5201.

The Board acknowledges the veteran's complaints of having 
difficulty with working with his arm above his head due to 
weakness and arm pain due to soreness of the muscles and 
shoulder, but the clinical data shows that an increased 
rating due to additional functional impairment is not 
warranted.  In this case, the evidence shows that the 
veteran's pain and mild neurological deficits are due to his 
service-connected cervical spine disability, not the service-
connected left shoulder disability.  Further, and in any 
event, neurological examination demonstrated muscular 
strength of 5 throughout except for 5- of the left triceps.  
There was no pronator drift although a slight degree of non-
focal upper extremity atrophy bilaterally was noted.  Muscle 
tone was normal and symmetric throughout.  Deep tendon 
reflexes and sensory examination were intact to double 
simultaneous tactile stimulation, light touch, pinprick, 
joint proprioception, and temperature sense.  Further, 
coordination examination demonstrated no tremor, dystaxia, or 
asterixis on finger to nose.  Rapid alternating movements 
were brisk and symmetric throughout.  There was no 
significant muscle tenderness, definite numbness on light 
touch of the shoulders, arms, forearms, or hands, and grip 
strength of the hands was excellent without intrinsic wasting 
or weakness.  Although after examination, the examiner noted 
that the veteran's primary problem has been intermittent 
muscular soreness of the left shoulder and arm, he added that 
the veteran's neurologic examination demonstrated no more 
than mild to moderate peripheral neuropathy.  The clinical 
data associated with the veteran's left shoulder disability 
do not show that he experiences any increased fatigability, 
weakness, incoordination, atrophy, or neurological 
impairment.  Thus, an increased rating under DeLuca is not 
warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In this case, because the veteran has pain of the left 
shoulder with slight limitation of motion and mild 
degenerative joint disease confirmed by X-ray findings, a 
10 percent rating has been appropriately assigned.  38 C.F.R. 
Part 4, Diagnostic Code 5010-5201.  The evidence 
preponderates against the veteran's claim, and is not in 
equipoise.  38 C.F.R. §§ 4.3, 4.7, 4.31, 4.71a, Diagnostic 
Code 5010-5201.  The appeal is denied.

Additional Matter

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321(b)(1) 
(1999), have been considered but finds no basis for a 
referral for this claim.  There is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria for the veteran's cervical 
spine and left shoulder disabilities.  Recent VA hospital and 
outpatient treatment reports do not reference the 
disabilities, and although the veteran is not currently 
employed, there is no evidence demonstrating marked 
interference with employment because of his service-connected 
cervical and shoulder disabilities.  On recent examination, 
it was noted that the veteran was capable of maintaining 
employment.  Therefore, a referral for consideration of 
entitlement to an increased evaluation on an extra-schedular 
basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to restoration of a 40 percent disability 
evaluation for residuals of a fracture of the cervical spine 
with arthritis and degenerative disc disease is denied.

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease/degenerative disc disease, status-
post fusion of C1-2, and residuals of a fracture of the 
odontoid process is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left scapula with degenerative joint 
disease is denied.


		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 23 -


- 1 -


